DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ response and amendments to the claims, filed 05/10/2022, have been received and entered.  Claims 1-26 are pending.

Election/Restrictions
Applicant’s election of Group I (Claims 1-7, 18, and 22-26) and the species disclosed in the specification as Compound 1 in the reply filed on 05/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.
	Pursuant with the above, claims 1-7, 18, and 22-26 are presently under examination on their merits.
	The Examiner searched the elected species, Compound 1, and found no prior art applicable to the claimed invention because this compound was only known in the prior art as a compound available in various chemical compound libraries.  Accordingly, the Examiner expanded his search to encompass compounds of Formula (I) wherein HetA is cinnoline (
    PNG
    media_image1.png
    66
    100
    media_image1.png
    Greyscale
) as 30/40 of the compounds of Formula (I) disclosed by Applicants have cinnoline as the HetA moiety.

Priority
This application is a U.S. national stage application filed under 35 U.S.C. § 371 of PCT/US2018/058190, filed October 30, 2018, which claims the benefit of priority to U.S. Provisional Patent Application no. 62/578,897, filed on October 30, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 04/30/2020, 08/14/2020, and 03/15/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Improper Markush Grouping
Claims 1, 18, and 22 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of Claims 1, 18, and 22 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Claims 1 and 22 recite administration of a compound accordingly to any one of Formulae I-IV.  As clearly evident from these structural formulae, the members of this Markush grouping have completely different, non-overlapping chemical structures.  There is absolutely no factual evidence of record that these compounds belong to the same recognized physical or chemical class or the same art-recognized class.  As non-limiting examples, the chemical structures of one species from each claimed genus are depicted below evidencing the fact that they do not share any substantial structural feature(s).

    PNG
    media_image2.png
    264
    112
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    189
    318
    media_image3.png
    Greyscale

			Formula I			Formula II

    PNG
    media_image4.png
    164
    306
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    154
    358
    media_image5.png
    Greyscale

			Formula III			Formula IV
A review of the art also demonstrates that the alternatives are not all members of the same recognized physical or chemical recognized class of compounds, e.g., there is no single prior art reference that discloses compounds that fall within the scope of Formula I, Formula II, Formula III, and Formula IV. Further, their different CPC classifications provides evidence that compounds of Formula I-IV belong to completely different chemical classes.
	All members of the Markush grouping have a common disclosed use as treatments for diseases or conditions characterized by the expression of vimentin. However, the alternatives set forth in the Markush grouping are not all members of the same physical or chemical recognized class of compounds. Furthermore, the members of the Markush group are not in an art recognized class because a person of ordinary skill in the art would not expect that members of the class will behave in the same way in the context of the claimed invention. Specifically, a person of ordinary skill in the art would not expect that any one member of the Markush group could be substituted with any other member of the Markush group with the expectation that the same intended result would be achieved.  Notably, numerous species falling within the scope of each claimed genus are actually shown by Applicants to have no FOXC2-expressing HMLER cell inhibitory activity.  See Tables 1-4 (compounds with “Activity Score” of “-“)1.
	Although the members of the Markush grouping are not members of a recognized class (physical, chemical, or art-recognized) for the reasons set forth above, the Markush grouping describes alternative chemical compounds. Therefore the members of the Markush grouping may be considered to share a "single structural similarity" and common use if the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  In this case, however, the members of the Markush grouping do not share a substantial structural feature. Rather, the members of the Markush group represent completely different, unrelated chemical classes with varying structures.	
There is no evidence of record, either in the Specification as filed or the prior art, that all members of the claimed Markush grouping, i.e., compounds of Formula (I), Formula (II), Formula (III), and Formula (IV) share a common use.  Indeed, as noted above, numerous species falling within the scope of each claimed genus are shown by Applicants to have NO FOXC2-expressing HMLER cell inhibitory activity.  See Tables 1-4 (compounds with “Activity Score” of “-“).  Many, if not most, species disclosed by Applicants are only known from chemical libraries, having no known biological activity or mechanism of action whatsoever.  
	The claims set forth an improper Markush grouping because the alternatives are not all members of the same recognized physical or chemical class or the same art-recognized class, nor do the alternative chemical compounds share both a substantial structural feature and a common use that flows from the substantial structural feature. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 1-7 and 22-26
Claims 1-7 and 22-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claims 1 and 22 recite a genus of Formula (I):

    PNG
    media_image6.png
    64
    249
    media_image6.png
    Greyscale
.
In the substituent definitions, the claims recite that “HetA and any alkyl, alkenyl, alkoxy, and aryl is optionally substituted with 1-3 substituents selected from the group consisting of C1-C6-alkyl, halo, CN, C1-C6-alkoxy, -C(O)C1-C6-alkyl, and -C(O)O-C1-C6-alkyl”.  
	The only “aryl” appearing in Formula (I) is the phenyl group having –(R1A)n substituents thereon, wherein n is 0, 1, 2, or 3.
The claims are indefinite because it is unclear to what “aryl” is being referred to in the recitation “…HetA and any alkyl, alkenyl, alkoxy, and aryl is optionally substituted with 1-3 substituents selected from the group consisting of…”  if not referring to the phenyl group having –(R1A)n substituents thereon, wherein n is 0, 1, 2, or 3.  If referring to the phenyl group having –(R1A)n substituents thereon, wherein n is 0, 1, 2, or 3, the claims are indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims recite the broad recitation “HetA and any alkyl, alkenyl, alkoxy, and aryl is optionally substituted with 1-3 substituents selected from the group consisting of C1-C6-alkyl, halo, CN, C1-C6-alkoxy, -C(O)C1-C6-alkyl, and -C(O)O-C1-C6-alkyl”, and the claims also recite a phenyl group (which is the only aryl in the claimed formula (I)) having –(R1A)n substituents thereon, wherein n is 0, 1, 2, or 3, and the R1A substituents are C1-C6-alkyl, C2-C6-alkenyl, and C1-C6-alkoxy, halo, CN, -S-C1-C6-alkyl, -C(O)N(R2A)2, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
At bottom, it is unclear in the definition of the variable substituents of Formula (I) whether the R1A substituent(s) on the phenyl ring aryl group are limited to C1-C6-alkyl, C2-C6-alkenyl, and C1-C6-alkoxy, halo, CN, -S-C1-C6-alkyl, -C(O)N(R2A)2.

Claims 22-23 and 25
Claims 22-23 and 25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 22 recites the limitation “a disease or condition that is characterized by the expression of vimentin”.  A person of ordinary skill in the art would not be reasonably apprised what diseases and conditions, out of all diseases and conditions that exist, are “characterized by the expression of vimentin”.  As such, the subject population(s) of the claims are unclear.
It is unclear what is meant by “characterized by the expression of vimentin”.  For example, it is unclear whether any expression level of vimentin in any sample from a subject would characterize that subject as having a disease or condition that is “characterized by the expression of vimentin”.  Alternatively, it is unclear whether vimentin needs to expressed at higher levels only in a sample from diseased tissue.  At bottom, a person or ordinary skill in the art would not know from what biological sample vimentin expression is assessed and/or what expression level of vimentin “characterizes” a disease or condition as being “characterized by the expression of vimentin”.
	The Specification does not provide a limiting definition of the term “a disease or condition that is characterized by the expression of vimentin” or how to assess whether any given disease or condition is “characterized by the expression of vimentin”.  Rather, Applicants disclose that the diseases and conditions include “inflammatory diseases” such as Crohn’s disease (citing Dos Santos et al. and C. Stevens et al.), cancers such as lung cancer (citing M.E. Kidd et al.), congenital cataracts (citing M. Muller et al.), and neuropathies such as giant axonal neuropathy (citing S. Mahammad et al.). (Specification at [00132].)  Notably, Applicants’ citations are the same citations cited in Ridge et al. (2016) (also cited by Applicants in [00132]), who discloses vimentin serves as a canonical marker of epithelial–mesenchymal transition (EMT) and is involved in a number of diseases and conditions, including cancer, inflammation, and congenital cataracts (also citing Dos Santos et al., 2015; Kidd, Shumaker, & Ridge, 2014; Muller et al., 2009; Stevens et al., 2013).
Thus, other than the Crohn’s disease, cancer, congenital cataracts, and giant axonal neuropathy, which were the only diseases and conditions known to be “characterized by the expression of vimentin” at the time the application was filed, a person or ordinary skill in the art would not know what other diseases or conditions, out of all such diseases and conditions that exists in the art, are reasonably construed as “a disease or condition that is characterized by the expression of vimentin”.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 depends from claim 1, which recites administration of a compound accordingly to any one of Formulae I-IV.  Claim 18 recites the method according to claim 1, wherein the compound is one selected “from the following table”, which lists species of compound purported to be of the Formula (I) recited in claim 1.  There are, however, numerous species recited in the table of claim 18 that do not fall within the scope of the formulae recited in claim 1.  Non-limiting examples of such species include the following:

    PNG
    media_image7.png
    223
    347
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    272
    347
    media_image8.png
    Greyscale

Compound 1A is not a compound of Formula (I), which requires the following general structure:

    PNG
    media_image9.png
    54
    240
    media_image9.png
    Greyscale
.
Absent in Compound 1A is the phenyl ring attached to the piperazine ring.  Indeed, the required piperazine ring itself is missing from this compound.  Compound 1B (and numerous compound like it recited in the table of Claim 18) is not a compound of Formula (I) because the 3,4-dimethylphenyl substituent attached to the HetA moiety is not recited in claim 1 as a possible substituent on the HetA ring system.  Claim 1 recites “HetA and any alkyl, alkenyl, alkoxy, and aryl is optionally substituted with 1-3 substituents selected from the group consisting of C1-C6-alkyl, halo, CN, C1-C6-alkoxy, -C(O)C1-C6-alkyl, and -C(O)O-C1-C6-alkyl”.  A substituted aryl as present in Compound 1B (and numerous compounds like it) is not a recited optionally substituent of HetA.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 18, and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Crohn’s disease, cancer, congenital cataracts, or giant axonal neuropathy in a subject comprising administering to the subject Compound 1, does not reasonably provide enablement for i) treating Crohn’s disease, cancer, congenital cataracts, or giant axonal neuropathy in a subject comprising administering to the subject other compounds of Formula (I) and/or ii) treating other diseases or conditions comprising administering to a subject Compound 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to methods for treatment of mesenchymally-derived cancer, mesenchymally-transformed cancer, or any other disease or condition “characterized by expression of vinmentin” in a subject, comprising administering to the subject a compound of Formula (I), Formula (II), Formula (III), or Formula (IV).  See Claims 1 and 22.  The invention is therefore drawn to the pharmaceutical/therapeutic use of compounds of Formula (I), Formula (II), Formula (III), or Formula (IV) to treat diseases/conditions in patients/subjects, including humans.
The genera of Formula (I), Formula (II), Formula (III), and Formula (IV) comprise tens of millions of structurally diverse and distinct compounds.  Non-limiting examples of such compounds are depicted below to show the structurally diversity of the claimed genera.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

	The scope of diseases/conditions encompassed by the claims are indeterminable, but appear to comprise at least some “inflammatory diseases” such as Crohn’s disease, some cancers such as lung cancer, congenital cataracts, and some neuropathies such as giant axonal neuropathy.  (Specification at [00132].)
	The claims are thus extremely broad, encompassing the treatment of numerous diseases/conditions in subjects comprising administering an indeterminable number of compounds falling within the scope of the claimed Formula (I), Formula (II), Formula (III), and Formula (IV).

The state and predictability of the art, and relative skill of those in the art
With regard to treating diseases/conditions with compounds of Formula (I) to which the elected Compound 1 belongs, the art is a priori unpredictable because such compounds have not been disclosed or described in the prior and contemporaneous art as having therapeutic activity.  Indeed, the compounds disclosed by Applicants appear to be known only from chemical compound libraries.  Accordingly, the only knowledge a person of ordinary skill in the art will have to make and use the claimed invention is available exclusively in the present disclosure.  
As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, Applicants fail to meet their end of the bargain.  What Applicants disclose is basic, preliminary scientific research to identify potential inhibitors of vinmentin that may, in the future, potentially be useful as therapeutics.  For example, Applicants describe screening a library of ~50,000 “diverse heterocyclic compounds and biologically active small molecules” for cytotoxic activity against FOXX2-HMLER cells and HMLER cells. (Specification at [00138].)  Applicants assert that this screening campaign led to the identification of “Formulae I-IV compounds that selectively inhibit the growth of FOXC2-expressing HMLER cells”.  (Specification at [00140].)  Contrary to Applicants’ assertions, the proffered data clearly shows that most compounds of Formulae I-IV had “no detectable activity” (Activity Score of “-“).  (Specification at Tables 1-4.)  Furthermore, the compounds apparently screened by Applicants are not at all representative of the broadly claimed genera.  For example, of the 40 purported species of Formula (I) disclosed by Applicants (Table 1), 30 of these species have the following general formula:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.
Of the species initially screened by Applicants for cytotoxic activity against FOXX2-HMLER cells and HMLER cells, only one (1) compound was further tested in in vitro vinmentin binding assays.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Here, Applicants cannot have taught those skilled in the art to “make and use the full scope of the invention” when they do not disclose or describe how to make any compounds of Formula I-IV.  Thus, other than those species commercially available from ChemDiv (San Diego, CA, USA) from where Applicants purchased them, Applicants provide no guidance or direction whatsoever on how to make the compounds encompassed by the instant claims.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, screening 50,000 commercially available compounds for cytotoxic activity against FOXX2-HMLER cells and HMLER cells in vitro, identifying a few such compounds that are active, and further screening one (1) compound in vitro for anti-proliferative activity against soft tissue sarcomas (Example 3), in vitro inhibition of cancer cell stemness (Example 4), and in vitro binding to and modulation of phosphorylation of vimentin (Examples 6 and 7), does not enable a person of ordinary skill in the art to make and use any and all compounds of Formulae I-IV to treat any and all mesenchymally-derived cancers, mesenchymally-transformed cancers, or any and all other diseases or conditions “characterized by expression of vinmentin” in any and all subjects as presently claimed.

The amount of direction or guidance provided and the presence or absence of working examples
	Notably, not a single compound of the invention was tested in any in vivo model of any disease or condition “characterized by expression of vinmentin”. In fact, there is no evidence of record any compound of Formulae (I) has any biological or therapeutic activity in vivo, i.e., in a subject. 
	The Specification, while disclosing the compounds can be formulated in pharmaceutical compositions for administration to subjects orally, topically, parenterally, by inhalation or spray, or rectally (Specification at [00108]-[00126]), provides not a single representative example of any such pharmaceutical composition. 
The direction concerning treating subjects is found in the specification at pages 20-21, which merely states Applicants' intention to do so.  No compounds were actually administered to any subject having any disease/condition.  
Doses required to practice their invention are described at [00111].  A 200,000-fold range of doses is recommended (e.g., 0.01 to 2000 mg/kg).  
There are in vitro cellular assays described in Examples 1-4 and 6-7.  Applicants randomly screened ~50,000 commercially available compounds for cytotoxic activity against FOXX2-HMLER cells and HMLER cells in vitro and identified a few such compounds that are active (Example 1; Tables 1-4), further screened one (1) compound in vitro for anti-proliferative activity against soft tissue sarcomas (Example 3), in vitro inhibition of cancer cell stemness (Example 4), and in vitro binding to and modulation of phosphorylation of vimentin (Examples 6 and 7). It is readily apparent from Tables 1-4 that the vast majority of compounds purported by Applicants to be active were, in fact, not active, i.e., had “no detectable activity”.  
The structure/activity relationship(s) of active compounds has not been established by Applicants.  For example, whereas Compound 1 of Formula (I) had an IC50 < 1 M (Activity Score of “++”), Compound 1SRX of Formula I had “no detectable activity” (Activity Score of “-“). (Table 1.)

    PNG
    media_image12.png
    328
    481
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    324
    480
    media_image13.png
    Greyscale

If simply removing a single chlorine atom from Compound 1 makes the resulting compound inactive, a person of ordinary skill in the art would certainly not expect other, more significant structural changes to Compound 1 to result in active compounds.
	Similarly, the vast majority of purported compounds of Formulae II-IV were inactive and/or showed completely unpredictable structure/activity relationships. (Tables 2-4.)
There is no working example of treatment of any disease or condition in any animal model and in fact no animal models for any disease or condition are disclosed or described by Applicants.  The FOXX2-HMLER cell cytotoxic activity screen (Example 1; Tables 1-4) provides evidence that some of the present compounds are cytotoxic to FOXX2-HMLER cells.  However, there is no evidence whatsoever that such in vitro cytotoxicity predictably correlates to in vivo therapeutic efficacy of any compound of the invention.  Thus, there are no working examples correlating cytotoxicity to FOXX2-HMLER cells in vitro with therapeutic efficacy in the treatment of any disease or condition using the claimed compounds.  

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genera of compounds could be predictably used as a treatment for all diseases or conditions “characterized by expression of vimentin” as inferred in the claims and contemplated by the specification.  
Applicants have presented a general idea that because they identified some compounds falling within the scope of the claimed formulae I-IV that are cytotoxic to FOXX2-HMLER cells in vitro (apparently disregarding those compounds of the claimed formulae I-IV that showed “no detectable activity”), then any and all compounds of Formulae I-IV must therefore, a priori, be useful in the treatment of any and all diseases or conditions “characterized by expression of vimentin”.  However, it should first be noted that Applicants provide evidence of only one (1) compound, Compound 1, having vimentin binding/inhibitory activity in vitro (Examples 6-7).  Secondly, even structurally related compounds screened by Applicants display unpredictable activity in the in vitro FOXX2-HMLER cell cytotoxic assay.  Indeed, the vast majority of compounds of Formulae II-IV had activity scores of “-“, indicating that they had “no detectable activity”.  Regarding the disclosed species of Formula (I), 30/40 of these species screened by Applicants have the following general formula:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.
Clearly, the claimed scope is not at all commensurate with what Applicants have enabled a person of ordinary skill in the art to predictably do without undue experimentation.  For example, Applicants provide no synthetic schemes or methodology for making compounds of Formulae I-IV because they, in fact, did not make any compounds of Formulae I-IV.  Accordingly, other than those specific species that were purchased by Applicants and commercially available, Applicants have not enabled a person of ordinary skill in the art to make any other species falling within the claimed genera.  Applicants’ claims are directed to in vivo uses, i.e., “treating a patient” or “treating a subject”, yet Applicants provide no evidence that any compound of Formulae I-IV is biologically active in vivo, let alone is therapeutically effective in treating any disease or condition in a subject.  
Applicants desire patent protection for simply carrying out a high-throughout in vitro screening of ~50,000 commercially available compounds and identifying a small handful of compounds that were cytotoxic to FOXX2-HMLER cells in vitro.  However, Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  Such is the case here.  Applicants want a reward for “a search” (carrying out a high-throughout in vitro screening of ~50,000 commercially available compounds).  Applicants have not, however, successfully completed the invention by providing an enabling disclosure of the invention.  Rather, Applicants’ disclosure is a blueprint for further research and development to possibly identify compounds that are effective in binding to and inhibiting vimentin in vivo (which Applicants have not done) and thus possibly providing a treatment for diseases in which inhibition of vimentin is therapeutically effective (which Applicants have also not done).
	At bottom, conducting a high-throughout in vitro screening of ~50,000 commercially available compounds and observing the results of that screening is not an act of invention. But that is precisely what Applicants have done.  Applicants did not invent, let alone make, any of the claimed compounds of Formulae I-IV.  Applicants did not test any compound of Formulae I-IV in any in vivo model of any disease or condition.  Rather, Applicants leave it completely to the public to figure out, through undue trial and error experimentation, which of the tens of millions of species of Formulae I-IV are a) biologically active in vivo, e.g., bind to and inhibit vimentin in vivo, and b) therapeutically effective in vivo in the treatment of a disease or condition characterized by expression of vimentin in a subject.  
Determining if any particular claimed compound of Formulae I-IV would treat any particular disease or condition characterized by expression of vimentin would require synthesis of the compound (with no direction or guidance provided by Applicants as they did not make any compounds of Formulae I-IV), screening of the compound for cytotoxicity to FOXX2-HMLER cells in vitro (which Applicants have done), screening cytotoxic compounds for binding to and inhibition of vimentin in vitro (which Applicants have done for one compound), formulation of lead compound(s) into a suitable dosage form (with only a direction by Applicants that the compounds can be formulated in any dosage form and administered by any route of administration), testing the lead compound(s) in vivo for vimentin binding/inhibitory activity (which Applicants have not done), and subjecting compounds that bind to and inhibit vimentin in vivo to further testing in animal models of diseases or conditions characterized by expression of vimentin known to correlate to clinical efficacy of such treatment (no such animal models are disclosed or described by Applicants).  This is undue experimentation given the scope of the claims, the state and predictability of the art, and the limited guidance and direction provided by Applicants.  There is simply no factual evidence of record that the in vitro assays carried out by Applicants predictably correlate to the in vivo treatment of diseases or conditions characterized by expression of vimentin.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants teach that an Activity Score of “-“ indicates an “IC50 > 20 M; no detectable activity” for the tested compound. See [00141].
        2 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.